DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Examiner acknowledges the claim amendments filed on 03/22/2022 and enters for consideration. No new claims were added nor any claim cancelled. Claims 1-13 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final Office Action mailed on 01/19/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2020/207500 A1) in view of Lin et al. (US PGPub 2020/0344468 A1) (Inventive concept disclosed in provisional application dated 04/25/2019).

Regarding claim 1 (Currently Amended), Xu et al. teach an image decoding method (Abstract; Figs. 7-9) performed by a decoding apparatus ([00223]; Fig. 17, reference numeral 124; Fig. 19), the method comprising: 
receiving second flag information related to whether matrix-based intra prediction (MIP) is used for a current block ([00287]; It teaches “where the syntax element indicates that the MIP mode is allowed or disallowed for coding the current video block”, which is analogous to a second flag) based on first flag information related to whether the MIP is enabled ([00287]; It also teaches that “the coded representation includes a syntax element that indicates that the MIP mode is enabled or disabled”, which is analogous to a first flag); 
receiving MIP mode information based on the second flag information (In [00270], L7-9, it teaches that the MIP mode information is received by a decoding process represented by the decoder 300 of Fig. 19 as described in [00259]); 
generating intra prediction samples for the current block based on the MIP mode information and a size of the current block ([00319]; Fig. 37; it teaches that the prediction samples predSamples [xHor + dX] [yHor] are determined according to an equation which incorporates the size of the current block in addition to the MIP mode. Figs. 7-9 also show the MIP mode based prediction sample generation); and 
generating reconstructed samples for the current block based on the intra prediction samples ([00294]; Fig. 19, reference numeral 306 is the reconstruction unit that reconstructs the samples from the prediction sample and the residual block),
wherein the MIP mode information is index information related to an MIP matrix for the current block ([0080]; It teaches that there are three sets of matrices S0 consisting of 18, S1 consisting of 10, and S2 consisting of 6 matrices that are used to generate the prediction signals, wherein in [0125]-[0127], it defines an index to represent the three sets of MIP parameters).
Although, Xu et al. teach three sets of matrices as mentioned above in the citation, but it does not explicitly teach that an index information related to the MIP matrix to be used for the current block. 
However, Lin et al., in the same field of endeavor (Abstract), where it teaches an index information related to the MIP matrix to be used for the current block (Lin et al.; [0022]; [0044], L13-16). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Xu et al’s invention of context determination for matrix based intra prediction to include Lin et al's signaling an index of the MIP matrix, because it reduces computational complexity of processing image or video blocks coded in matrix based intra prediction (Lin et al.; [0037]).

Regarding claim 2 (Currently Amended), Xu et al. and Lin et al. teach the image decoding method of claim 1, wherein the first flag information is signaled through sequence parameter set (SPS) syntax information (Xu et al.; In [00287], it teaches a first flag to indicate that “the MIP mode is enabled or disabled”, wherein in [00288], L1-3, it teaches that enabling of the MIP or the first flag is signaled through SPS), and
wherein the second flag information is signaled through coding unit syntax information (Xu et al.; In [00287], it teaches a second flag to indicate “that the MIP mode is allowed or disallowed for coding the current video block”, which is part of a syntax information, e.g., the syntax table of [00141] represents coding unit syntax information, where the flag information is coded).  

Regarding claim 3 (Currently Amended), Xu et al. and Lin et al. teach the image decoding method of claim 2, wherein the generating of the intra prediction samples comprises: 
deriving reduced boundary samples by downsampling reference samples adjacent to the current block (Xu et al.; [0077]; Figs. 7-9; [0009]; It teaches a prediction block of the current video block is determined by performing a boundary downsampling operation, wherein in the figures, it is shown as the first part, averaging of the boundary reference samples. In P34, it also teaches the specification of the boundary reduction process); 
deriving reduced prediction samples based on a multiplication operation of the reduced boundary samples and the MIP matrix (Xu et al.; [0078]; Figs. 7-9; [0009]; It teaches, after performing a boundary downsampling operation, a matrix vector multiplication operation is performed, wherein in the figures, it is shown as the second part, the Matrix-vector-multiplication process); and 
generating the intra prediction samples for the current block by upsampling the reduced prediction samples (Xu et al.; [0079]; Figs. 7-9; [0009]; It teaches, after performing a boundary downsampling operation and a matrix vector multiplication operation, an upsampling operation is performed, wherein in the figures, it is shown as the third and last part, the linear interpolation process. In P35, it also teaches the specification of the prediction upsampling process).  

Regarding claim 4 (Currently Amended), Xu et al. and Lin et al. teach the image decoding method of claim 3, wherein the MIP matrix is derived based on the size of the current block and the index information (Xu et al.; P15, Section 2.5.3; It teaches that the MIIP matrix A has Wred·Hred rows and 4 columns if W=H=4, meaning the matrix is based on the size of the block. On the other hand, it defines an index idx=idx (W, H), which also determines the MIP matrix A).  

Regarding claim 5 (Original), Xu et al. and Lin et al. teach the image decoding method of claim 4, wherein the MIP matrix is selectable from any one of three matrix sets classified according to the size of the current block (Xu et al.; [0080]; It teaches that MIP is selected from a set of three matrices S0, S1, and S2), and 
wherein each of the three matrix sets comprises a plurality of MIP matrices (Xu et al.; [0080]; It teaches that S0 consists of 18, S1 consists of 10, and S2 consists of 6 matrices).  

Regarding claim 6 (Original), Xu et al. and Lin et al. teach the image decoding method of claim 3, wherein the reduced boundary samples are downsampled by averaging the reference samples (Xu et al.; [0077]; Figs. 7-9; [0009]; It teaches a prediction block of the current video block is determined by performing a boundary downsampling operation, wherein in the figures, it is shown as the first part, averaging of the boundary reference samples. In P34, it also teaches the specification of the boundary reduction process), and 
wherein the intra prediction samples are upsampled by linear interpolation of the reduced prediction samples (Xu et al.; [0079]; Figs. 7-9; [0009]; It teaches, after performing a boundary downsampling operation and a matrix vector multiplication operation, an upsampling operation is performed, wherein in the figures, it is shown as the third and last part, the linear interpolation process. In P35, it also teaches the specification of the prediction upsampling process).  

Regarding claim 7 (Currently Amended), Xu et al. teach an image encoding method (Abstract; Figs. 7-9) performed by an encoding apparatus ([00223]; Fig. 17, reference numeral 114; Fig. 18), the method comprising: 
deriving whether matrix-based intra prediction (MIP) is applied to a current block ([0016]; It teaches “a video is encoded in a bitstream representation using a matrix based intra prediction (MIP) mode”); 
deriving intra prediction samples for the current block based on the MIP when the MIP is applied to the current block ([0016]; It teaches “where the MIP mode includes determining a prediction block of the current video block”); 
deriving residual samples for the current block based on the intra prediction samples (Fig. 18; [00245]; It teaches “Residual generation unit 207 may generate residual data for the current video block by subtracting (e.g., indicated by the minus sign) the predicted video block(s) of the current video block from the current video block”); and 
encoding information on the residual samples and information on the MIP (Fig. 18; [00251]; it teaches the encoding process of the video information), 
wherein the information on the MIP comprises first flag information related to whether the MIP is enabled ([00287]; It also teaches that “the coded representation includes a syntax element that indicates that the MIP mode is enabled or disabled”, which is analogous to a first flag), second flag information related to whether the MIP is applied to the current block and MIP mode information which is index information related to an MIP matrix for the current block ([00287]; It teaches “where the syntax element indicates that the MIP mode is allowed or disallowed for coding the current video block”, which is analogous to a second flag. [0080]; It teaches that there are three sets of matrices S0 consisting of 18, S1 consisting of 10, and S2 consisting of 6 matrices that are used to generate the prediction signals, wherein in [0125]-[0127], it defines an index to represent the three sets of MIP parameters).  
Although, Xu et al. teach three sets of matrices as mentioned above in the citation, but it does not explicitly teach that an index information related to the MIP matrix to be used for the current block. 
However, Lin et al., in the same field of endeavor (Abstract), where it teaches an index information related to the MIP matrix to be used for the current block (Lin et al.; [0022]; [0044], L13-16). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Xu et al’s invention of context determination for matrix based intra prediction to include Lin et al's signaling an index of the MIP matrix, because it reduces computational complexity of processing image or video blocks coded in matrix based intra prediction (Lin et al.; [0037]).

Regarding claim 8 (Currently Amended), Xu et al. and Lin et al. teach the image encoding method of claim 7, wherein the first flag information is encoded in sequence parameter set (SPS) syntax information (Xu et al.; In [00287], it teaches a first flag to indicate that “the MIP mode is enabled or disabled”, wherein in [00288], L1-3, it teaches that enabling of the MIP or the first flag is signaled through SPS), and
wherein the second flag information is encoded in coding unit syntax information (Xu et al.; In [00287], it teaches a second flag to indicate “that the MIP mode is allowed or disallowed for coding the current video block”, which is part of a syntax information, e.g., the syntax table of [00141] represents coding unit syntax information, where the flag information is coded).  

Regarding claim 9 (Original), Xu et al. and Lin et al. teach the image encoding method of claim 8, wherein the generating of the intra prediction samples comprises: 
deriving reduced boundary samples by downsampling reference samples adjacent to the current block (Xu et al.; [0077]; Figs. 7-9; [0009]; It teaches a prediction block of the current video block is determined by performing a boundary downsampling operation, wherein in the figures, it is shown as the first part, averaging of the boundary reference samples. In P34, it also teaches the specification of the boundary reduction process); 
deriving reduced prediction samples based on a multiplication operation of the reduced boundary samples and an MIP matrix (Xu et al.; [0078]; Figs. 7-9; [0009]; It teaches, after performing a boundary downsampling operation, a matrix vector multiplication operation is performed, wherein in the figures, it is shown as the second part, the Matrix-vector-multiplication process); and 
generating the intra prediction samples for the current block by upsampling the reduced prediction samples (Xu et al.; [0079]; Figs. 7-9; [0009]; It teaches, after performing a boundary downsampling operation and a matrix vector multiplication operation, an upsampling operation is performed, wherein in the figures, it is shown as the third and last part, the linear interpolation process. In P35, it also teaches the specification of the prediction upsampling process).  

Regarding claim 10 (Original), Xu et al. and Lin et al. teach the image encoding method of claim 9, wherein the MIP matrix is selectable from any one of three matrix sets classified according to the size of the current block (Xu et al.; [0080]; It teaches that MIP is selected from a set of three matrices S0, S1, and S2), and 
wherein each of the three matrix sets comprises a plurality of MIP matrices (Xu et al.; [0080]; It teaches that S0 consists of 18, S1 consists of 10, and S2 consists of 6 matrices).  

Regarding claim 11 (Original), Xu et al. and Lin et al. teach the image encoding method of claim 10, wherein the index information indicates any one of the plurality of MIP matrices comprised in one matrix set (Xu et al.; P15, Section 2.5.3. [0097]-[0098]; It teaches the matrix is selected based on index).  

Regarding claim 12 (Original), Xu et al. and Lin et al. teach the image encoding method of claim 9, wherein the reduced boundary samples are downsampled by averaging the reference samples (Xu et al.; [0077]; Figs. 7-9; [0009]; It teaches a prediction block of the current video block is determined by performing a boundary downsampling operation, wherein in the figures, it is shown as the first part, averaging of the boundary reference samples. In P34, it also teaches the specification of the boundary reduction process), and 
wherein the intra prediction samples are upsampled by linear interpolation of the reduced prediction samples (Xu et al.; [0079]; Figs. 7-9; [0009]; It teaches, after performing a boundary downsampling operation and a matrix vector multiplication operation, an upsampling operation is performed, wherein in the figures, it is shown as the third and last part, the linear interpolation process. In P35, it also teaches the specification of the prediction upsampling process).  

Regarding claim 13 (Currently Amended), Xu et al. teach a non-transitory computer-readable digital storage medium that stores a bitstream ([00322]) generated by a method, the method comprising: 
deriving whether matrix-based intra prediction (MIP) is applied to a current block ([0016]; It teaches “a video is encoded in a bitstream representation using a matrix based intra prediction (MIP) mode”); 
deriving intra prediction samples for the current block based on the MIP when the MIP is applied to the current block ([0016]; It teaches “where the MIP mode includes determining a prediction block of the current video block”); 
deriving residual samples for the current block based on the intra prediction samples (Fig. 18; [00245]; It teaches “Residual generation unit 207 may generate residual data for the current video block by subtracting (e.g., indicated by the minus sign) the predicted video block(s) of the current video block from the current video block”); and 
encoding information on the residual samples and information on the MIP to generate the bitstream (Fig. 18; [00251]; it teaches the encoding process of the video information), 
wherein the information on the MIP comprises first flag information related to whether the MIP is enabled ([00287]; It also teaches that “the coded representation includes a syntax element that indicates that the MIP mode is enabled or disabled”, which is analogous to a first flag), second flag information related to whether the MIP is applied to the current block and MIP mode information which is index information related to an MIP matrix for the current block ([00287]; It teaches “where the syntax element indicates that the MIP mode is allowed or disallowed for coding the current video block”, which is analogous to a second flag. [0080]; It teaches that there are three sets of matrices S0 consisting of 18, S1 consisting of 10, and S2 consisting of 6 matrices that are used to generate the prediction signals, wherein in [0125]-[0127], it defines an index to represent the three sets of MIP parameters).  
Although, Xu et al. teach three sets of matrices as mentioned above in the citation, but it does not explicitly teach that an index information related to the MIP matrix to be used for the current block. 
However, Lin et al., in the same field of endeavor (Abstract), where it teaches an index information related to the MIP matrix to be used for the current block (Lin et al.; [0022]; [0044], L13-16). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Xu et al’s invention of context determination for matrix based intra prediction to include Lin et al's signaling an index of the MIP matrix, because it reduces computational complexity of processing image or video blocks coded in matrix based intra prediction (Lin et al.; [0037]).


Response to Arguments
Applicant's arguments filed on 03/22/2022 have been fully considered but they are not persuasive.
The Examiner acknowledges that amendments made in claim 13 have properly addressed the USC 101 rejection and therefore withdraws the previously set forth rejection.

Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. “CONTEXT DETERMINATION FOR MATRIX-BASED INTRA PREDICTION” – Xu et al., WO 2020/207500 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485